Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-63099-CIV-SMITH

      MARLOWE D. ROBINSON,

                    Plaintiff,

      vs.

      BROWARD COUNTY SCHOOL DISTRICT,

                    Defendant.
                                                   /

        ORDER GRANTING DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
                              STATE A CLAIM

            This matter is before the Court on Defendant’s Motion to Dismiss Complaint for Failure

  to State a Claim [DE 14]. Defendant seeks dismissal of the Complaint in its entirety pursuant to

  Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. Plaintiff, who is pro se, filed

  his Complaint, asserting what appears to be counts for: (i) violation of the Family Medical Leave

  Act (“FMLA”), 29 U.S.C. § 2612, et seq.; (ii) violation of the Americans with Disabilities Act

  (“ADA”), 42 U.S.C. § 12101, et seq.; and (iii) unpaid wages. 1 Defendant argues that the

  Complaint should be dismissed because it does not comport with the pleading requirements under

  Federal Rule of Civil Procedure 8. Additionally, Defendant argues that Plaintiff’s ADA claim

  should be dismissed because Plaintiff failed to exhaust his administrative remedies. For the

  reasons set forth below, the Motion is GRANTED.

                                   I. FACTUAL BACKGROUND

            On or about February 18, 2016, Plaintiff, Marlowe D. Robinson filed numerous internal


  1
   On the face of the Complaint, it is unclear whether Plaintiff seeks to assert a claim for unpaid
  wages under the FLSA.
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 2 of 13




  labor grievances pursuant to section, 447.401, Florida Statutes, against his immediate supervisor,

  Mr. Richard J. Volpi (“Mr. Volpi”), which included grievances for FMLA violations and for

  retaliation. (Compl. [DE 1] ¶ 11.)

         On or about April 7, 2017, Plaintiff filed a separate charge of discrimination with the

  Florida Commission on Human Relations, against Defendant, Broward County School District,

  alleging that Defendant violated his rights by not providing him with an approved job title and

  wage increase and discriminated against him on the basis of his alleged tardiness due to known

  medical disabilities. (Id. ¶ 7.) On or about July 18, 2018, the Florida Department of Administrative

  Hearings held a final hearing on Plaintiff’s complaint. (Id. ¶ 8.) The agency determined that no

  unlawful employment practice occurred. (Id. ¶ 8.) Plaintiff alleges that Mr. Volpi retaliated

  against him by failing to properly pursue his grievances or refer the same to a fair arbiter. (Id. ¶

  9.)

         Plaintiff worked for Defendant for approximately twenty years prior to being terminated

  on May 9, 2018. (Id. at ¶ 10.) At the time of termination, Plaintiff was employed as the Head

  Facility Serviceperson at the Broward County School District’s office in the Katherine C. Wright

  Building. (Id. ¶10.) Plaintiff was 44-years old at the time of his termination, has a twelfth-grade

  education, and earned $26.12 per hour after twenty years in the same job. (Id. ¶ 15.) Prior to his

  termination, Plaintiff alleges that he was never provided a fair intermediary for evaluation of the

  disciplinary conduct implemented by Mr. Volpi for alleged tardiness or unexcused absences

  throughout the course of his employment. (Id. ¶ 16.) Plaintiff also alleges that his grievances were

  not reviewed by an independent arbiter but instead, were reviewed and examined by Mr. Volpi,

  who denied them. (Id. ¶ 19.)

         Plaintiff alleges that Defendant is an employer covered by the FMLA. (Id. ¶ 22.) It is also



                                                   2
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 3 of 13




  alleged that Plaintiff worked more than 2,080 hours prior to his time-off in 2016. (Id. ¶ 23.) On

  August 24, 2017, Plaintiff submitted a formal demand for arbitration according to the Employee

  & Labor Relations Department Policy, Articles 5 & 6. (Id. ¶ 24.) Plaintiff alleges that Defendant

  failed to invoke or recognize the arbitration request as provided for in the Collective Bargaining

  Agreement between the parties. (Id. ¶ 25.)

         Plaintiff asserts that he had multiple serious and chronic health conditions, including sleep

  apnea, hypertension, PTSD, spinal stenosis and a knee condition. (Id. ¶ 28.) Plaintiff also alleges

  to have undergone surgery on his left wrist. (Id. ¶ 31.) Mr. Volpi saw Plaintiff’s surgical scar.

  (Id. ¶ 31.) Plaintiff also alleges that these health conditions required continuing treatment. (Id. ¶

  28.) Plaintiff notified Mr. Volpi of his possible tardiness via emails and/or screenshots text (SMS)

  messages. (Id. ¶ 30.) Plaintiff also received treatment at a veteran’s hospital at least twenty times

  for multiple illnesses between April 1995 to present. (Id. ¶ 32.)

                                    II. LEGAL STANDARD

         The purpose of a motion to dismiss filed pursuant to Federal Rule of Civil Procedure

  12(b)(6) is to test the facial sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). The rule

  permits dismissal of a complaint that fails to state a claim upon which relief can be granted. Id. It

  should be read alongside Federal Rule of Civil Procedure 8(a)(2), which requires a “short and plain

  statement of the claim showing that the pleader is entitled to relief.” Although a complaint

  challenged by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

  plaintiff is still obligated to provide the “grounds” for his entitlement to relief, and a “formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007).

         When a complaint is challenged under Federal Rule of Civil Procedure 12(b)(6), a court


                                                   3
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 4 of 13




  will presume that all well-pleaded allegations are true and view the pleadings in the light most

  favorable to the plaintiff. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1066 (11th Cir.

  2007). However, once a court “identif[ies] pleadings that, because they are no more than

  conclusions, are not entitled to the assumption of truth,” it must determine whether the well-pled

  facts “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79

  (2009). A complaint can only survive a 12(b)(6) motion to dismiss if it contains factual allegations

  that are “enough to raise a right to relief above the speculative level, on the assumption that all the

  [factual] allegations in the complaint are true.” Twombly, 550 U.S. at 555. However, a well-pled

  complaint survives a motion to dismiss “even if it strikes a savvy judge that actual proof of these

  facts is improbable, and ‘that a recovery is very remote and unlikely.’” Id. at 556.

         “Although complaints are construed more liberally in pro se actions, [plaintiff] is subject

  to the same law and rules of court as a litigant represented by counsel, including the Federal Rules

  of Civil Procedure.” Benjamin v. Holy Cross Hosp., No. 11-62142-CIV, 2012 WL 1900026, at *1

  (S.D. Fla. May 24, 2012) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “While

  ‘[p]ro se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

  will, therefore, be liberally construed, . . . this leniency does not give the court a license to serve

  as de facto counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

  action.’” Benjamin, 2012 WL 1900026, at *1.

                                          III. DISCUSSION

         A. The Complaint does not comport with the pleading requirements under Federal
         Rules of Civil Procedure 8 and 10.

         The Complaint fails to comport with the pleading requirements under Federal Rules of

  Civil Procedure 8 and 10. Although the Complaint seems to suggest that Plaintiff brings three

  different claims, his allegations are not separated and stated in separate counts, as required under
                                                    4
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 5 of 13




  Federal Rule of Civil Procedure 10, which requires a party state its claims and defenses in

  numbered paragraphs. Fed. R. Civ. P. 10. Each numbered paragraph should be limited, as far as

  practicable, to a single set of circumstances, and each claim founded on a separate transaction or

  occurrence be stated in a separate count. Fed. R. Civ. P. 10(b).

         On the face of the Complaint, it is impossible to discern whether Plaintiff seeks to assert

  claims under the FMLA, the ADA or both. Aside from vaguely mentioning the FMLA and the

  ADA in the introductory paragraph, Plaintiff fails to adequately plead facts giving Defendant fair

  notice of Plaintiff’s claims and the grounds on which each claim rests.

         The purported facts supporting Plaintiff’s claims are unclear. Plaintiff alleges that he filed

  numerous internal labor grievances pursuant to Florida Statute § 447.401 on or about February 18,

  2016. (Compl. ¶ 11.) Plaintiff goes on to allege that on or about April 7, 2017, he filed a charge

  of discrimination with the Florida Commission on Human Relations which alleged that Defendant

  violated his rights. (Id. ¶ 7.) On the face of the Complaint, it is unclear which grievance serves as

  the basis for Plaintiff’s legal claims. The Complaint is dismissed pursuant to Federal Rule of Civil

  Procedure 12(b)(6) for failure to state a claim.

         B. The Complaint fails to state a claim under the FMLA.

         Under the FMLA, eligible employees are entitled to up to twelve workweeks of unpaid

  leave during any twelve-month period for “a serious health condition that makes the employee

  unable to perform the functions of the positions of such employee.” Chapman v. U.S. Postal Serv.,

  442 F. App’x 480, 483 (11th Cir. 2011) (citing 29 U.S.C. § 2612(a)(1)(D)). In order to

  receive FMLA protections, one must be both eligible, meaning having worked the requisite hours,

  and entitled to leave, meaning an employee has experienced a triggering event, such as the birth

  of a child. See 29 U.S.C. § 2611(2)(A). “The determination of whether an employee has worked



                                                     5
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 6 of 13




  for the employer for at least 1,250 hours in the past 12 months and has been employed by the

  employer for a total of at least 12 months must be made as of the date the FMLA leave is to start.”

  29 C.F.R. § 825.110(d). To protect the availability of these rights, the FMLA prohibits employers

  from interfering with, restraining, or denying “the exercise of or the attempt to exercise” any rights

  guaranteed under the Act. Chapman, 42 F. App’x at 483; see also 29 U.S.C. § 2612(a)(1).

         Under § 2615(a) of the FMLA, a plaintiff may bring two types of claims: interference

  claims, in which an employee asserts that his employer denied or otherwise interfered with his

  substantive rights under the Act; and retaliation claims, in which an employee asserts that his

  employer discriminated against him because he engaged in an activity protected by the Act. See

  Pereda v. Brookdale Senior Living Cmty., Inc., 666 F.3d 1269, 1272 (11th Cir. 2012); Chapman,

  442 F. App’x at 483. To state a claim for interference, an employee must allege that he was denied

  a benefit to which he was entitled under the FMLA. Chapman, 442 F. App’x at 483. “To establish

  a prima facie case of retaliation, the plaintiff must show that: (1) [he] engaged in statutorily

  protected activity; (2) [he] experienced an adverse employment action; and (3) there is a causal

  connection between the protected activity and the adverse action.” Id.; see also Davis v. Delta

  Airlines, Inc., Civ. A. No. 18-25361-Civ-Scola, 2019 WL 5742150, at *4 (S.D. Fla. Nov. 5, 2019).

         The Complaint fails to state a claim for interference under the FMLA because it fails to

  show that Plaintiff was entitled to a benefit under the FMLA. See Chapman, 442 F. App’x at 483;

  see also Davis, 2019 WL 5742150, at *4 (dismissing FMLA claim where plaintiff could not allege

  that the defendant interfered with her right to take leave). Further, the Complaint fails to allege

  facts showing that Plaintiff engaged in a protected activity under the FMLA. Missing from the

  Complaint are any allegations that Plaintiff ever made a request for FMLA leave or that Plaintiff

  was denied such request. (See generally Compl.)



                                                    6
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 7 of 13




          Nor does the Complaint state a claim for retaliation under the FMLA. Although Plaintiff

  alleges that he was terminated on May 9, 2018, he fails to show that he engaged in protected

  activity under the FMLA. Plaintiff also fails to establish a causal connection between the protected

  activity and his termination, which is a necessary element of a retaliation claim under FMLA. “To

  establish a causal connection, a plaintiff must show that the relevant decisionmaker was ‘aware of

  the protected conduct, and that the protected activity and the adverse actions were not wholly

  unrelated.’” See Matamoros v. Broward Sheriff’s Office, Case No. 0:18-cv-62813-KMM, 2019

  WL 4731931, at * 5 (S.D. Fla. June 8, 2019). Plaintiff alleges that “his immediate supervisor,

  Richard J. Volpi retaliated against him in breaching his fiduciary duty by failing to properly pursue

  plaintiff’s grievances or refer the same to a fair arbiter.” (Compl. ¶ 9.) However, the allegations

  fail to establish that his immediate supervisor was either aware of any protected conduct or that

  the protected activity and Plaintiff’s termination were not wholly unrelated. As previously stated,

  there are no allegations that Plaintiff exercised any rights guaranteed under the FMLA or that his

  employer knew of such activity. Further, there are no allegations of an adverse employment action

  occurring after the exercise of such rights. Thus, the Complaint fails to state a claim for retaliation

  under the FMLA.

         C. Plaintiff failed to exhaust his administrative remedies before filing his ADA claim.

         “Before filing suit under the ADA, a plaintiff must exhaust [his] administrative remedies

  by filing a charge with the E[qual] E[mployment] O[pportunity] C[ommission].” Booth v. City of

  Roswell, 754 F. App’x 834, 837 (11th Cir. 2018); Castillo v. Sch. Bd. Of Broward Cnty., Fla., Case

  No. 15-60418-CIV-Dimitrouleas, 2015 WL 12916423, at *1 (S.D. Fla. May 8, 2015). The

  allegations in the judicial complaint must be “reasonably related” to the EEOC charge with no

  “material differences” between the two. Id. “Allegations of new acts of discrimination, offered



                                                    7
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 8 of 13




  as the essential basis for the requested judicial review, are not appropriate.” Id.

         Plaintiff alleges that he was terminated on May 9, 2018. (Compl ¶ 17.) The Complaint is

  devoid of any allegations of Plaintiff ever filing any complaints with the EEOC or initiating any

  administrative proceedings following his termination. Defendant correctly contends that Plaintiff

  only alleges filing an administrative charge on April 13, 2017—well before his termination.

  (Resp. at 12.) There are no allegations of Plaintiff initiating any administrative proceedings

  following his termination. As such, Plaintiff cannot bring his ADA claim and this claim must be

  dismissed.

         D. The Complaint fails to state a claim under the ADA.

         Even if Plaintiff had adequately pled exhaustion of his administrative remedies, his ADA

  claim would still be subject to dismissal. On the face of the Complaint, it is unclear what type of

  claim Plaintiff seeks to bring under the ADA. Regardless of this defect, Plaintiff’s ADA claim

  fails for several reasons. First, Plaintiff fails to allege the very first element necessary to state a

  prima facie case of employment discrimination based on a disability—that Plaintiff is in fact

  disabled under the ADA. Second, Plaintiff fails to state a claim for failure to accommodate because

  there are no allegations regarding any accommodations that would allow Plaintiff to perform his

  job’s essential functions. Third, Plaintiff fails to state a claim for retaliation because Plaintiff has

  not established a causal link between the alleged statutorily protected act and Plaintiff’s

  termination.

         1. Plaintiff does not allege that he is disabled under the ADA.

           To establish a prima face case of employment discrimination based on a disability under

  the ADA, the plaintiff must show that: (i) he had a disability; (ii) is qualified, with or without an

  accommodation, to perform the essential function of his job; and (iii) he suffered discrimination



                                                     8
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 9 of 13




  because of his disability. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001);

  see also Jones v. STOA Int’l/Florida, Inc., 422 F. App’x 851, 852 (11th Cir. 2011); Fuller v.

  Broward Cnty. Mass Transit (Office of Transp.), No. 08-61016-CIV, 2009 WL 112958, at * 2

  (S.D. Fla. Jan. 16, 2009); Mont-Ros v. City of West Miami, 111 F. Supp. 2d 1338, 1350 (S.D. Fla.

  2000) (citing 42 U.S.C. § 12102(2)). “The ADA only protects ‘qualified individuals’ with

  disabilities, whom the Act defines as individuals who ‘can perform the essential functions of the

  employment position that such individual holds or desires’ with or without a reasonable

  accommodation.” Davis, 2019 WL 5742150, at *2 (citing 28 U.S.C. § 12111(8)). “If the

  individual is unable to perform an essential function of his ... job, even with an accommodation,

  he is, by definition, not a qualified individual and, therefore, not covered under the ADA.” Id.

  The ADA and the regulations define “disability” as: (1) a physical or mental impairment that

  substantially limits one or more of the major life activities of the individual; (2) a record of such

  impairment; or (3) being regarded as having an impairment. See 42 U.S.C. § 12102(1).

         Plaintiff alleges that “he had multiple serious and chronic health conditions involving

  continuing treatment, including the following: sleep apnea, hypertension, PTSD, spinal stenosis,

  knee condition.” (Compl. ¶ 28). However, Plaintiff fails to establish that such conditions are

  disabilities under the ADA. For Plaintiff to prevail under the “regarded as” theory of disability,

  he has to allege: (1) that the perceived disability involves a major life activity and (2) that the

  perceived disability is “substantially limiting” and significant. Jones, 422 F. App’x at 853 (citing

  Sutton v. Lader, 185 F. 3d 1203, 1208 (11th Cir. 1999)). “In determining whether a physical

  impairment substantially limited a major life activity, the regulations instructed this Court to

  consider “(1) the nature and severity of the impairment; (2) the duration or expected duration of

  the impairment; and (3) the permanent or long term impact, or the expected permanent or long



                                                   9
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 10 of 13




  term impact of or resulting from the impairment.”” Id. Major life activities include “functions

  such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing,

  learning and working.” Id. (citing Rossbach v. City of Miami, 371 F.3d 1354, 1357-58 & n. 4 (11th

  Cir. 2004)). Moreover, the inability to perform a single, particular job does not constitute a

  substantial limitation in the major life activity of working.        Rossbach, 371 F.3d at 1359.

  Consequently, an impairment must preclude—or at least be perceived to preclude—“an individual

  from more than one type of job, even if the job foreclosed is the individual’s job of choice.” Id.

         The Complaint, as alleged, fails to state a claim under the ADA. First, Plaintiff has failed

  to show that he suffers from a disability. The Complaint also fails to allege that his health

  conditions resulted in any long-term impairments that substantially limited Plaintiff’s ability to

  work. Plaintiff has not satisfied the first prong necessary to establish a prima facie case of

  discrimination under the ADA, and thus, has failed to state a cause of action. See Jones, 422 F.

  Appx. at 853 (affirming district court’s finding that the complaint did not allege enough facts to

  present a plausible case that plaintiff was disabled or had a perceived disability within the meaning

  of the ADA).

         Further, Plaintiff fails to allege facts showing that Defendant engaged in any discrimination

  because of Plaintiff’s disabilities. Plaintiff loosely alleges that Mr. Volpi saw Plaintiff’s surgical

  scar. (Compl. ¶ 31.) Plaintiff also alleges that he notified Mr. Volpi of his possible tardiness via

  emails and/or screenshots text (SMS) messages. (Id. ¶ 30.) However, this is not enough to show

  that Defendant was aware of Plaintiff suffering any disabilities or that Plaintiff’s disabilities were

  a “determinative factor[] in the termination decision.” See Andrews v. City of Hartford, 700 F.

  App’x 924, 927 (11th Cir. 2017) (affirming dismissal of complaint where plaintiff failed to allege

  facts giving rise to an inference of disability discrimination); Davis, 2019 WL 5742150, at *2.



                                                   10
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 11 of 13




         2. Plaintiff fails to state a claim for failure to accommodate.

         To the extent Plaintiff seeks to bring a claim for failure to accommodate, such claim fails.

  “An employer unlawfully discriminates against a qualified individual with a disability when the

  employer fails to provide reasonable accommodations for the disability—unless doing so would

  impose undue hardship on the employer.” Davis, 2019 WL 5742150, at *2 (citing Lucas v. W.W.

  Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001) (citing 42 U.S.C. § 12112(b)(5)(A); 29

  C.F.R. § 1630.9(a))). “An accommodation can qualify as reasonable ... only if it enables the

  employee to perform the essential functions of the job.” Id. (citations omitted).

         The Complaint is devoid of an allegation regarding any accommodations that would allow

  Plaintiff to perform the job’s essential functions. The Complaint fails to put forth any information

  regarding Plaintiff’s job responsibilities or essential job functions.

         3. Plaintiff fails to state a claim for retaliation.

         To the extent Plaintiff seeks to bring a claim for retaliation under the ADA, this claim also

  fails. To assert a claim for retaliation under the ADA, a plaintiff must demonstrate that “(1) she

  engaged in statutorily protected expression; (2) she suffered an adverse ... action, and (3) the

  adverse action was causally related to the protected expression.” Davis, 2019 WL 5742150, at

  *3. “To prove a causal connection, we require a plaintiff only to demonstrate that the protected

  activity and the adverse action were not wholly unrelated.” Id. (emphasis added). As the court in

  Davis noted:

         The burden of causation can be met by showing close temporal proximity between
         the statutorily protected activity and the adverse employment action. But
         mere temporal activity, without more, must be very close. A three- or four-month
         disparity between the statutorily protected expression and the adverse employment
         action is not enough.

  Id. (citing Thomas v. Cooper Lightning, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)).



                                                    11
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 12 of 13




         In the Complaint, Plaintiff alleges to have filed two separate complaints against his

  employer—on or about February 18, 2016 and on or about April 7, 2017. (Compl. ¶¶ 7, 11.)

  However, Plaintiff fails to allege sufficient facts to support any contention that his May 9, 2018

  termination is causally related to these complaints. Furthermore, the temporal proximity between

  the filing of the complaints is too remote to establish a casual connection. Based on the allegations,

  the temporal proximity between the last complaint (April 7, 2017) and Plaintiff’s termination (May

  9, 2018) is 397 days. This is insufficient to establish a causal link between the alleged statutorily

  protected act and Plaintiff’s termination.

         Plaintiff fails to state a claim under the ADA.

         E. The Complaint fails to state a claim for unpaid wages.

         Plaintiff’s claim for unpaid wages must be dismissed. The Complaint is devoid of any

  allegations regarding the source of any entitlement to such wages. Further, Plaintiff fails to cite

  any law—federal or state—supporting this claim. The bare-bone allegations found in paragraphs

  33 and 34 of the Complaint are insufficient to state a claim and do not comport with the pleading

  requirements set forth in Federal Rule of Civil Procedure 8. The claim for unpaid wages is

  dismissed without prejudice.

         F. Plaintiff’s seeks permission to amend.

         Plaintiff seeks leave to amend his Complaint in paragraph 35 of his Complaint. This

  request is insufficient under Federal Rule of Civil Procedure 15. “Rule 15 of the Federal Rules of

  Civil Procedure provides that a plaintiff may amend his or her complaint once as

  a matter of course within twenty-one days after serving it or within twenty-one days after the

  earlier of service of the responsive pleading or service of a motion under Rule 12(b), (e), or (f).”

  Balthazar Mgmt. v. Beale Street Blues Co., Inc., Case No. 17-cv-81214-BLOOM, 2018 WL



                                                   12
Case 0:19-cv-63099-RS Document 34 Entered on FLSD Docket 06/02/2020 Page 13 of 13




  8220563, at *2 (S.D. Fla. July 17, 2018). “Thereafter, a plaintiff may amend his or her complaint

  only with the opposing party’s written consent or the court’s leave.” See Fed. R. Civ. P. 15(a)(2);

  Patel v. Ga. Dept. BHDD, 485 F. App’x 982, 982 (11th Cir. 2012). No motion for leave to amend

  is currently pending. 2

          Rule 15 also provides that “[t]he court should freely give leave when justice so requires.”

  Fed. R. Civ. P. 15(a)(2). “Despite the rule that leave to amend should be given freely, the court

  may deny leave to amend on numerous grounds, including the futility of the amendment.” Patel,

  485 F. App’x at 982. “Leave to amend a complaint is futile when the complaint as amended would

  still be properly dismissed or be immediately subject to summary judgment for the

  defendant.” Id.; Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

          At this stage, amendment would not be futile. Accordingly, it is:

          ORDERED that:

          1. Defendant’s Motion to Dismiss [DE 14] is GRANTED;

          2. Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE; and

          3. Plaintiff shall file his First Amended Complaint no later than June 16, 2020.

          DONE and ORDERED in Fort Lauderdale, Florida, this 2nd day of June, 2020.




  Copies to:      Counsel of Record and Pro se parties


  2
   On May 19, 2020, Plaintiff filed his First Amended Complaint [DE 24]. As stated, Plaintiff may
  only amend with the opposing party’s written consent or the court’s leave. Furthermore, the
  deadline for seeking an amendment—March 20, 2020—has now passed.
                                                  13
